Citation Nr: 9902110	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95 - 02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his father, and his sister

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of February 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

This case was previously before the Board in May 1997, and 
was remanded to the RO for additional development of the 
evidence, to include obtaining medical records from the 
Social Security Administration and for a special VA 
psychiatric evaluation of the veteran by a panel of two 
psychiatrists in order to determine the current nature, 
extent, and correct diagnosis of any psychiatric disability 
found present and the relationship, if any, to treatment 
during his period of active service.  The requested 
development actions have been satisfactorily completed, and 
the case returned to the Board for further appellate 
consideration.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia, because it did not take 
into account or properly weigh the medical and other evidence 
of record.  It is contended that he was seen by psychiatrists 
during active service; that the inservice diagnoses of phase 
of life problem, obsessive-compulsive personality traits with 
narcissistic features, and continuous alcohol dependence 
represented misdiagnoses; and that those disorder were 
precursors of his current chronic undifferentiated 
schizophrenia.  It is further noted that a contemporaneous 
report from a service psychologist states that an 
underlying schizophrenic process appears likely.  It is 
further contended that another VA examination is warranted 
under the new DSM IV criteria, as well as an opinion as to 
whether an acquired psychiatric disability, including 
schizophrenia, was manifest during active service or within 
the initial postservice year.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for direct or presumptive 
service connection for an acquired psychiatric disability, 
including schizophrenia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  An acquired psychiatric disability, including 
schizophrenia, was not manifest during active service, on 
service separation examination, within the initial 
postservice year, or at any time prior to August 1993.  

3.  Phase of life problems, personality disorders, and 
alcohol dependence were demonstrated during the veterans 
period of active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including 
schizophrenia, was not incurred in or aggravated by active 
service, and the service incurrence of psychosis may not be 


presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991);  38 C.F.R. §§ 3.307, 3.309 (1998).  

2.  Phase of life problems and personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 U.S.C.A.§§ 1131, 5107(a) (West 
1991);  38 C.F.R. § 3.301(a), (c)(2), (d), 3.303(c), Part 4, 
§ 4.9 (1998).

3.  The veterans alcohol dependence is the result of his own 
wilful misconduct, and is not a disability for which VA 
disability compensation benefits are payable.  38 U.S.C.A. 
§§ 105(a), 1131, 5107(a) (West 1991);  38 C.F.R. § 3.301(a), 
(c)(2), (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellants claim is plausible and 
is thus well grounded within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran; that he has been afforded 
a personal hearing before the undersigned traveling Member of 
the Board; that he underwent a comprehensive VA psychiatric 
examination and psychological testing in connection with his 
claim in October 1993; and that, pursuant to Remand by this 
Board, the RO has obtained a review of the veterans complete 
medical records and opinions from a panel of two board-
certified psychiatrists who had not previously examined or 
treated the veteran.  On appellate review, the Board sees no 
areas in which further development might be productive.



I.  Evidence

The veterans service entrance examination, conducted in 
December 1980, disclosed no pertinent abnormalities and his 
psychiatric evaluation was normal.  His service medical 
records show that he was admitted to the psychiatric service 
at the Naval Regional Medical Center, Camp Pendleton, 
California, in October 1982 because of vague suicidal 
ideations.  Mental status examination on admission revealed 
that he spoke coherently and willingly about his 
disappointment with his job, in which he found no challenge, 
and was feeling bored.  He expressed a sense of loneliness 
about having no friends and being unable to communicate with 
people, and was unable to explain what prompted him to speak 
about the possibility of suicide, as he did not feel that he 
really could take his life.  However, he stated that he had 
felt depressed and pessimistic about things for the last 
two weeks because he had found out that he could not be as 
perfect as required by the Marine Corps.  He presented no 
signs of significant psychopathology other than his dysphoria 
with suicidal ideation of an uncertain nature.  Further 
inquiry to the veterans command revealed that the veteran 
had recently become irritable and, contrary to his usual 
behavior, showed aggression toward others and had begun 
asking questions about the best way to kill himself and 
making hangmans nooses in his spare time.  It was the 
opinion of his command that the veteran was living up to his 
potential but had set goals for himself that were unrealistic 
for a 19-year-old-Marine.  No previous psychiatric history 
was reported.  

The veterans past history showed that he was raised by both 
parents in a suburb; that he was the last of five children, 
with whom he did not always get along; that he was never able 
to communicate with his family and tried to do the opposite 
of what his sister was doing; that his siblings preferred a 
college education, and he therefore chose a military career; 
that his mother was seen as understanding with other people 
but is talking too much and likes gossip; and that he 
enlisted to get away from her because she irritated me too 
much.  He sustained a concussion at age 15 without serious 
consequences, denied drug abuse, and reported that he seldom 
drank.  He graduated from high school, did not date seriously 
because he felt shy, did not see any meaning in religion, did 
not read much, and felt happiest when I came to Camp 
Pendleton and left home.  He did not have any problems with 
his superiors, liked the opportunity to meet people from all 
over the world, and liked to consider himself a career man.  

The veteran responded well to group therapy and individual 
psychotherapy and did not require any medication.  He was 
motivated for further service and for outpatient follow-up.  
He was discharged to full duty with diagnoses of phase of 
life problem and obsessive-compulsive personality traits with 
narcissistic features.

A service hospital summary, dated from September to November 
1984, shows that the veteran was admitted to the Alcohol 
Rehabilitation Service (ARS), Naval Hospital, Beaufort, South 
Carolina, because of a history of injudicious drinking 
manifested by an inability to achieve sobriety and alcohol-
related unauthorized absences, alcoholic blackouts, and 
drinking for effect and isolation.  A mental status 
examination on admission disclosed that the veteran did not 
appear psychotic, but manifested the demeanor of a chronic 
alcoholic, attempted to justify his behavior, and utilized 
denial and alibis.  During his 40-day stay in ARS, the 
veteran was placed on Antabuse, restricted to two weeks 
without liberty, and required to attend a dozen Alcoholics 
Anonymous meetings.  Thereafter, he attended a minimum of 
five AA meetings per week, and participated in group therapy 
sessions, lectures, films, assertiveness training, effective 
communications techniques, and physical training.  The 
diagnosis at hospital discharge was alcohol dependence, 
continuous.

During his hospitalization and treatment for alcoholism, the 
veteran was referred for psychological evaluation to 
determine whether a psychological diagnosis was warranted in 
addition to alcoholism, and a prior history of 
hospitalization at Camp Pendleton for a situational reaction 
was noted.  The psychological examiner reported that the 
veteran was referred for peculiar behavior patterns while 
in ARS.  The report of psychological consultation, dated in 
October 1984, indicated that mental status examination 
revealed a dull and affectively flat male with a long-term 
history of self-deprecation and a history of prior 
hospitalization due to depressive and suicidal ideation.  A 
historical assessment disclosed a schizoid adjustment 
pattern and hypervigilance regarding social/interpersonal 
relationships and the veteran did not appear to maintain any 
significant or close friendships.  Relationships with females 
were particularly barren and were, for the most part, non-
existent.  His thought processes were grossly intact, but 
indicative of blocking and racing thoughts, which the 
veteran had difficulty blocking.  He denied any current 
suicidal ideation or hallucinations, and was not overtly 
delusional.  His mood was depressed, his affect significantly 
flat, and his interactive style was highly constricted and 
indicative of vegetative signs, although he was easily overly 
stimulated in conversation.  Hypersensitivity and 
hypervigilance in interaction was indicated.  The clinical 
impression was to the effect that the veteran presented a 
complicated psychological picture; that an underlying 
schizophrenic process appeared likely; and that a definitive 
diagnosis would require a further assessment.  The tentative 
diagnosis was schizotypal personality disorder.  It was 
indicated that the psychological examiner would complete 
psychological testing in the coming week.  No report of such 
testing is available.

The service medical records are silent for complaint, 
treatment, findings, or diagnosis of a psychiatric disorder 
during the veterans remaining period of active service.  A 
report of medical history completed by the veteran in 
connection with his service separation examination cited a 
history of a head injury at age 15, and of loss of memory or 
amnesia.  The veteran denied depression, excessive worry, or 
nervous trouble of any sort.  His service separation 
examination, conducted in July 1985, disclosed that his 
psychiatric evaluation was normal.  

The veterans initial claim for VA disability compensation 
benefits was received at the RO in August 1993.  In that 
claim, the veteran reported postservice psychiatric treatment 
commencing in August 1993.  

Private treatment records from Charles S. Burke, MD, dated in 
August 1993, show that the veteran was referred by his 
family.  Mental status examination revealed an odd affect, 
inappropriate smile, and mellow mood, and he was 
described as very vague.  He admitted hallucinations, but 
denied thought deletion or insertion and indicated a desire 
to avoid alcohol.  His insight and judgment were very poor.  
The diagnosis was schizopheniform disorder.  Other entries 
show that the veterans sister stated that the veteran 
reported hearing voices, stayed up all night, threatened to 
kill his parents, and experienced depression, although the 
veteran stated that he had no plans to harm his parents.  The 
veteran was treated with Loxitane and Cogentin.  The 
reporting physician subsequently indicated that he had met 
with the veteran and his parents; that the veteran had been 
hospitalized for three months [sic] in Beaufort [Naval 
Hospital]; and that he had been detoxified at Toledo Center 
outpatient clinic, but dropped out in December 1991.  Members 
of the veterans family asserted that the veteran had been 
hearing voices for eight years; that the veteran was 
suspicious and paranoid about the FBI and suspected that his 
phone was being tapped; and that his thought blocking was 
worse when he was drinking.  

Private treatment records from the Ruth S. Ide Mental Health 
Center included an Intake Summary by G. R. Williams, MD, 
dated in August 1993, showing that the veteran was in need of 
psychiatric services in order to be maintained on medication 
and to possibly obtain Social Security benefits.  Mental 
status examination revealed that the veteran was alert and 
oriented, with a cheerful mood and a broad affect.  He 
reported suicidal ideation and described annoying 
hallucinations during the interview, consisting of a womans 
voice and of seeing someone out of the corner of his eye, 
claiming that those voices began when he was 21 years old.  
Other symptoms reported included anxiety, delusions, an 
inappropriate affect, unusual thought content, and social 
isolation.  The diagnoses included: Axis I: schizophrenia, 
undifferentiated type, Axis II; rule out schizoid personality 
disorder, rule out schizotypal personality disorder.  His GAF 
score was 50.

An initial psychiatric evaluation of the veteran from the 
Ruth S. Ide Mental Health Center, also prepared by G. R. 
Williams, MD, dated in September 1993, repeated the social 
and historical information previously reported by that 
physician.  It was erroneously stated that Dr. Burke has 
diagnosed schizophrenia, differential type, in the veteran.  
The veteran confirmed long-term suspiciousness, reported 
feeling that people could read his mind and were talking 
about him, avoided crowds, and had no sexual feelings toward 
others, strong emotions or close friends.  He described his 
childhood and growing up, together with additional material 
previously reported.  A list of things he would change 
included getting a job, moving away from his parents, staying 
sober, continuing his treatment, and relocating to the 
southwest part of the country.  He related that he received 
counseling for alcohol abuse during service in 1982-1983, and 
was hospitalized for three months [sic]; that he abused 
alcohol from ages 16 to 21 and from age 23 through 28; that 
he experimented with marijuana and LSD in his late teens and 
early twenties; and that he had discontinued alcohol abuse 
ten years previously.  Current findings on mental status 
examination were reported in detail.  The diagnoses included: 
Axis I: schizophrenia, undifferentiated type, Axis II; rule 
out schizoid personality disorder, rule out schizotypal 
personality disorder.  His GAF score was again estimated as 
50.

A report of VA psychiatric examination, conducted in October 
1993, noted the veterans complaints of racing thoughts.  The 
veteran stated that he was single, unemployed, a high school 
graduate, lived with his parents, served in the Marine Corps 
as a truck driver from August 1981 to August 1985, and 
attended AA meetings seven nights a week.  He was not 
currently on medication, although he reported having been 
placed on Loxitane, Haldol and Cogentin for 30 days due to 
being diagnosed as schizophrenic by a private psychiatrist in 
Ohio.  He further reported that he saw a psychiatrist while 
in service because he felt alienated, bored, and felt 
strange, but was not admitted or given medication.  He 
denied auditory or visual hallucinations, stating that he had 
never heard voices or seen things, and denied that any 
unusual experiences had occurred.  He acknowledged thinking 
that people were talking about him.  He reported employment 
doing manual labor since service, and that he had been 
unemployed since 1991.  He stated that he liked to drink 
beer, could consume a case at a sitting, and quit drinking 
two years ago.  He further reported DWIs in 1986 and in 
1989.  He alleged a suicide attempt with sleeping pills while 
in service, but claimed that he told no one.  The findings on 
mental status examination was reported in detail and 
psychological testing was recommended.  The diagnoses 
included: Axis I: schizophrenia, chronic, paranoid type, 
while the Axis II diagnosis was deferred. 

A report of VA special psychological evaluation, conducted in 
October 1993, included background information previously 
reported.  The veteran reported that he had been bigger than 
others in school; and that he had always felt out-of-
place.  He further indicated that he had no problems while 
in service except for alcohol; that he had consulted a 
psychiatrist while in service, complaining of feeling out-
of-place; that nothing had come of it; and that in August 
1993, he had consulted a psychiatrist at his familys 
insistence and was placed on anti-psychotic medication.  He 
began drinking at age 16, increasing around age 21, and got 
into trouble for drinking while in service.  He accumulated 
DWIs, discontinued drinking, and joined AA two years 
previously.  His sexual history was quite sparse, involving 
only a woman Marine, but was not sexually active since and 
seemed uninterested.  Since service discharge, he had been 
employed loading trucks for three and one-half years and done 
other minimum wage, entry-level jobs, but was currently 
unemployed.  

The veteran was well-oriented, with good eye contact, and his 
speech was slow and hesitant.  His memory and ability to 
concentrate were within normal limits, his affect was flat 
and occasionally depressed, although he denied depression, 
and his self esteem was reportedly high.  He reported that 
his weight was ideal, his appetite good, and that his sleep 
pattern was unusual in that he slept 12 hours a day and 
preferred to be awake when the family was asleep.  He was 
worried and fearful about the future, reported suicidal 
ideation and plan, and had expressed homicidal ideation 
toward his parents, causing them to become frightened, lock 
their bedroom door, and insist that he seek psychiatric care.  
He denied hallucinations, but admitted thinking that the FBI 
was shadowing him and thinking that his family was out to get 
him.  His thought processes were concrete, with complete 
inability to understand analogies or proverbs, and there was 
marked poverty of content.  

On psychological testing, the veterans functional IQ was in 
the low average range, and there was evidence of a marked 
decrement in abstract thinking, typical of the psychotic 
process, with poverty of thought content and an extremely 
shallow and brittle personality structure.  Themes of 
emptiness, isolation, pessimism, and despair emerged, and his 
overall profile configuration on MMPI-II, together with other 
testing, supported a conclusion of a schizophrenic process at 
risk of decompensating under stress.  The examiner offered 
the professional opinion that the veteran had an inadequate 
ego development since childhood, and that a pattern of social 
isolation, vocational inadequacy, sexual disinterest, 
persecutory delusions, suicidal and homicidal ideations, 
substance abuse and borderline functioning in the military 
supported the hypothesis that the veteran was slowly 
decompensating.  While the veteran had not yet suffered an 
acute schizophrenic break, the likelihood of such was said to 
be increasing.  It was recommended that he be hospitalized 
for assessment, work-up, and stabilization on anti-psychotic 
drugs, and that his family undergo therapy to enable them to 
understand and accept his limitations.  

A rating decision of February 1994 denied service connection 
for schizophrenia, chronic, paranoid type, giving rise to 
this appeal.  

The veterans Substantive Appeal (VA Form 9), received at the 
RO in January 1995, consisted of a three-page letter from his 
mother.  That document alleged that 
the veterans family was not notified when he was 
hospitalized for alcoholism in South Carolina; that the VA 
and the county mental health service had declined to let her 
file for benefits on behalf of her son; that he refused to 
seek psychiatric help; that the veteran worked for a few 
years before hearing voices made him lose his job; that he 
first saw a psychiatrist in August 1993; and that all of the 
veterans physicians thought that he should be getting VA 
benefits.  A travel board hearing was requested.

A personal hearing was held in February 1997 before the 
undersigned Member of the Board sitting at Cleveland, Ohio.  
The veteran testified that while in service in about 1982 or 
1983, he saw a psychiatrist for complaints of feeling like he 
didnt belong; that he was subsequently treated for 
alcoholism in 1983 or 1984; that he acknowledged having 
racing thoughts and was told that such was normal; that he 
doesnt remember hearing voices at that time and was not 
placed on medication; that he waited roughly eight years 
before seeking help because he did not think he had a 
problem; that he first saw a private physician in August 
1993; that he was currently taking Zoloft, antidepressants, 
and Zyprexa, an anti-psychotic; and that he was granted 
Social Security benefits beginning in February 1994.  The 
veteran described his post-service employment and indicated 
that he currently spent the day eating breakfast, walking the 
dog, working out at the spa, and working on the computer.  He 
related that his first job after service was at a store, 
where he worked for over one year; that he next worked at a 
gas station for one year; and that he then took a job on the 
docks loading trucks for three and one-half years, but quit 
when they wouldnt hire him on a full-time basis.  He further 
stated that he had few friends, but had been involved in a 
relationship since May 1995; that he was uncomfortable in 
crowds; that he is currently seeing a Dr. Sepahbodi, a 
private psychiatrist; that he continues to hear voices, 
thinks of suicide, and believes that people are talking about 
him and are out to get him; that he had similar symptoms in 
service, although much worse; that he was hospitalized in 
service for alcoholism, and did not hear voices or feel 
persecuted at that time; and that he had been told by his 
current physicians that he was misdiagnosed in service, 
although they had not seen his service medical records.  He 
stated that, for the most part, the symptoms he now 
experiences are not the same as those he experienced during 
service.  

The veterans father was unable to remember the year that the 
veteran was released from service until prompted.  He 
testified, in pertinent part, that the veteran was kind of 
quiet and glad to be home after returning from service; that 
he began talking about the FBI and commies, and not answering 
the phone, after about three months; that he hummed and paced 
the floor during the night; that the veteran wouldnt talk to 
him, but denied that any problem existed; and that he 
disliked his parents.  

The veterans mother testified that upon returning home after 
basic training, the veteran had this look of fear; that after 
service discharge, he stayed up all night and thought the FBI 
was bugging the telephones; that he stayed up all night and 
slept all day; that he sometimes had a blank stare on his 
face; that he wouldnt talk to his parents sober and ranted 
when drinking; that he placed his hands on her throat, 
frightening her and causing her to sleep with the bedroom 
door locked; that this behavior continued for eight years; 
that his sister persuaded him to see Dr. Burke in 1993; that 
she never wrote VA about the veteran, but called them, and 
now cant remember the date or year when she called VA about 
the veteran; and that she made an appointment for the 
veteran, but cant remember that year either.  

The veterans sister testified that she was living at home 
when the veteran returned from service; that she noticed no 
abnormal behaviors in the veteran until he started drinking 
again, but cant remember the date he resumed drinking; that 
she thought the veteran needed help because of the stories 
her parents told her; that sometime after she got her own 
house in November 1985, her dad gave her his shotgun and the 
veterans military knife; that the veteran never used 
violence toward her; that she never personally witnessed the 
bizarre behavior related by her parents; that she had no idea 
of the time frame involved in these events; and that the 
veteran began acting strangely after he resumed drinking.  
She further testified that her fiancé told her than one night 
he was at a bar when the veteran was there; that the veteran 
attempted to walk out into traffic and was restrained; and 
that the police arrived and let him go.  She again stated 
that she had not personally witnessed any strange behaviors 
by the veteran, except for knowing of his belief that her 
house and the phones were bugged, but noted that the veteran 
once told her that he heard voices while driving his truck 
and called the dispatcher, but was told no one had called.  

Following the hearing, the veterans mother submitted a 
written statement in which she summarized the evidence, 
elaborated concerning the veterans postservice behavior, 
offered her opinions as to medical matters and the competence 
of his service physicians, expressed her opinion as to the 
date of onset of his psychiatric disability, complained that 
she was not notified of matters involving the veteran by the 
Marine Corps and the VA, and offered her opinion as to the 
veterans mental status and behavior.  She further complained 
that the medical report from the VAMC, Cleveland, made no 
mention of the veterans varicose veins.

Pursuant to Remand by this Board, additional medical records 
from Unison Behavioral Health Group (formerly the Ruth S. Ide 
Mental Health Center) were obtained covering the period from 
October 1996 to May 1997.  An Annual Updated Psychiatric 
Evaluation by J. Patel, MD, dated in October 1996 offered 
diagnoses as follows: Axis I: schizophrenia, paranoid type, 
currently in remission; dysthymic disorder; history of 
alcohol abuse, in remission; Axis II: schizoid personality 
traits.  His GAF score was approximately 70.  Haldol was 
discontinued, the veteran was placed on Risperal, 1 mg. hs, 
and Zoloft was continued.  The veteran continued to be seen 
on a regular basis by Dr. Williams and Dr. Sepahbodi from 
January to May 1997.  Changes in medication produced mixed 
results, and he was eventually placed on Zoloft, 100 mgs. hs, 
and Risperal,5 mgs. hs.  His thought content continued to 
exhibit a paranoid flavor, and there was much paranoid 
ideation involving being bugged, people conspiring against 
him, people talking about him, etc.  

VA outpatient treatment records dated from March to June 1997 
show that the veteran was seen in the mental health clinic, 
in the cardiovascular clinic for chronic superficial venous 
insult with superficial phlebitis, and for pain in the left 
great toe and abdominal pain. 

Medical records obtained from the Social Security 
Administration (SSA) show that the veteran was awarded SSA 
disability benefits due to paranoid schizophrenia and other 
psychotic disorders, and that the date of onset was August 2, 
1993.  It was noted that the determination of disability was 
based upon records from Dr. Burke and those from the Ruth S. 
Ide Mental Health Center, and that, while the veteran had 
given a date of onset of disability as June 6, 1991, there 
was no medical evidence to support a finding of disability 
prior to August 2, 1993.  Information provided by the veteran 
included his statements that following service separation, he 
worked as a stock boy in a retail store from October 1985 to 
March 1987; as a gas station attendant from June 1987 to 
August 1988; and as a [loading] dock worker at a trucking 
company from December 1988 to June 1991.  A report based upon 
a telephone interview with the veterans mother, signed by 
both parents and dated in September 1993, asserted that the 
veteran was formally diagnosed with schizophrenia about one 
month previously, but indicated that his father had noticed a 
different behavior in the veteran when he got out of service, 
including lack of interest in working or getting a car, not 
cleaning up after himself, and lack of ambition.  It was 
asserted that the veteran subsequently began drinking, that 
he then claimed that the FBI was after him; that he was being 
accused of stealing at work; that his foreman gave him harder 
jobs; that union members were picking on him; and that the 
veteran had lost two jobs and had not worked for many years.  

A psychiatric evaluation of the veteran from Sonja Stahl 
Pinsky, a private psychiatrist, dated in January 1994, cited 
the vetersans statement that he last worked loading trucks 
two and one-half years prior to the examination, and that he 
left that job due to excessive drinking.  He further related 
that he experimented with a variety of drugs, including LSD, 
about ten years previously and was a heavy user of marijuana 
at that time.  The diagnoses were as follows: Axis I: 
schizophrenia, undifferentiated; alcohol dependence in past; 
Axis II: rule out schizoid personality disorder; Axis V: poor 
level of functioning. 

A report of VA psychiatric examination, conducted by a board-
certified psychiatrist in March 1998, showed that the 
veterans mother accompanied him to the examination.  The 
examiner stated that she had reviewed the veterans claims 
folder.  The veterans substance abuse history was reviewed, 
and it was noted that he had begun drinking at age 17, drank 
in the service, quit drinking after an inservice 
detoxification program in Beaufort, South Carolina, remained 
sober for two years, relapsed for seven or eight years, was 
arrested for DWI and sent to jail for 10 days in 1987, 
underwent another detoxification at Toledo St. Charles, and 
subsequently remained sober.  He smoked marijuana for three 
or four years, beginning at age 18, and used LSD in 1990.  He 
joined the U.S. Marine Corps at age 18, spent four years as a 
truck driver, was honorably discharged, and went home to live 
with his parents.  

A review of the veterans psychiatric history disclosed that 
he spent 40 days in [the Naval Hospital,] Beaufort, South 
Carolina, for detoxification purposes between September 22 
and November 2, 1984; that he remained abstinent for two 
years thereafter; that at the same time he was depressed with 
suicidal ideation and was diagnosed with schizoid personality 
disorder; that he previously saw a counselor at Camp 
Pendleton due to feeling strange and that he didnt belong 
there, but nothing was given him; that he attempted suicide 
twice with carbon monoxide and sleeping pills, but never told 
anyone; that his mother attempted unsuccessfully to have him 
seen at the Toledo and Ann Arbor VA, but he was 
uncooperative; and that he became paranoid, thought the FBI 
was bugging him, and, on one occasion, tried to choke his 
mother.  The veterans psychiatric treatment since 1993 was 
reviewed, as well as his medications, and it was noted that 
he had broken off with his girlfriend and moved back home 
with his parents.  

Mental status examination was reported, and the presence of 
delusional thinking, an inappropriate affect, and impaired 
insight and judgment were noted.  The diagnoses included Axis 
I: Schizophrenia, paranoid type, alcohol dependence by 
history, marijuana and LSD dependence.  His GAF score was 45.  
The examiner noted that there was no history that the veteran 
was seen by a psychiatrist for psychosis while in the 
service, but was seen by a [psychologist] and was diagnosed 
as having a schizoid personality disorder.  During that time, 
he was depressed, with suicidal ideation and racing thoughts, 
and was treated for his alcoholism.  The examiner further 
noted that, according to the veterans mother, he became 
paranoid and delusional, thinking that the FBI was after him 
and that the house was being bugged in 1986, but he refused 
to see a psychiatrist.  He began seeing a psychiatrist in 
1993, and was delusional, with paranoid ideations, 
hallucinations, depression and suicidal ideation.  The 
examiner indicated that, based upon the preceding, the 
veteran started to have psychosis in 1986, more or less one 
year before [sic] he was discharged from service , but did 
not see a psychiatrist.  He currently has impairment of his 
social and industrial capability.  

Another report of VA psychiatric examination, conducted by a 
board-certified psychiatrist in March 1998, showed that the 
examiner reviewed the veterans entire medical history, 
including his medical records from the Naval Regional Medical 
Center, Camp Pendleton, in 1982 and from Beaufort Hospital, 
where he underwent detoxification in the Alcohol 
Rehabilitation Service.  Based upon his review of the entire 
record, and a direct interview with the veteran, the examiner 
concluded that there was no evidence of neurosis or psychosis 
in the veteran during his period of active service.  Rather, 
he found that the evidence disclosed a pattern of drinking 
which was to compensate his tenuous personality structure, 
which was of a mixed type and included obsessive, schizoid, 
and schizotypal features in his personality.  The veterans 
symptoms were mostly vague and cleared up after completion of 
his alcohol rehabilitation, and there was no evidence of the 
criteria for a diagnosis of neurosis.  It was noted that the 
veteran himself indicated that subsequent to his release from 
the Beaufort Hospital, he went back to Camp Pendleton, served 
uneventfully and without medical attention for two more 
years, and reported at the time of service discharge that he 
was in good health.  

The examiner further noted that after the veteran returned 
home, he did not go to work for at least four months and 
stayed home with his parents; that the parents have testified 
that the veteran was presenting symptoms consistent with a 
diagnosis of schizophrenia, reporting persecutory ideas of 
reference, exhibiting bizarre ideas that the FBI was after 
him and bugged his telephone, and not answering the 
telephone.  The examiner indicated that the family tried to 
include these behaviors chronologically between 1985 and 
1986, but were not certain of the dates, while the veteran 
stated that he didnt have any problems until he started 
drinking almost a year after he was released from service, so 
there was a great deal of disparity as to when he started to 
drink again, with the family alleging that he started 
drinking even before that.  This span of a year was noted to 
be critical in order to establish service connection, yet 
there was inconsistent recollection from the family and the 
veteran.  Even the sister, it was noted, who was in the house 
with the veteran the first few months of his return from 
service said that she didnt notice anything herself; that 
she left home in November 1985; and that she subsequently got 
messages from the parents that they were scared because he 
was choking them and causing them to lock their bedroom door.  
In 1993, schizophrenia with delusions, persecutory ideation, 
ideas of reference and auditory hallucinations was diagnosed, 
and the examiner noted the list of psychiatrists and 
psychologists who had since treated the veteran and agreed as 
to his psychiatric diagnosis.  It was noted that many 
psychiatrists believed that the veteran had some 
obsessive/compulsive thoughts because he kept thinking about 
killing his parents.  

In that connection, the examiner indicated that the veterans 
mother was present during his examination and interview, and 
that she tended to try to interject comments which were 
unrequested and that he had to set limits on her.  At one 
point when the examiner attempted to ask private questions of 
the veteran concerning his sex life, she was asked to step 
out of the room, at which point the veteran was able to tell 
him that he had homicidal thoughts toward his parents.  As to 
the duration of those thoughts, the veteran was very vague 
and inconsistent, finally stating that it was 1993.  He then 
said that it was four or five years before that but claimed 
that he did not tell the doctors.  However, the examiner 
noted, the veteran did tell the doctor who examined him in 
1993.  

On objective examination, the veteran exhibited signs of 
cognitive impairment, including problems with attention, 
concentration, short term memory, recurrent recall power, and 
difficulty with executive functions, while being good at 
abstractions, which was believed to be a product of his 
current anti-psychotic medication.  With respect to the issue 
of whether the veterans existing mental illness could be 
traced back to the year following service, the examiner noted 
that there was inconsistent information and data.  He called 
attention to the assertions of the veterans parents, while 
observing that neither the veteran nor his sister were able 
to confirm symptoms during the initial postservice year.  He 
further pointed out that none of the psychiatrists who had 
seen the veteran in 1993 were able to substantiate the 
presence of schizophrenia immediately after service, but were 
closer to the 1993 time, when he came to get psychiatric help 
after a great deal of pressure from the family.  He noted 
that the parents made a good case to say that the veteran 
being in denial is sufficient reason for relying upon what 
the parents say rather than what the veteran says.  He 
further noted that the records from the Social Security 
Administration were also unable to pinpoint the 
symptomatology to the years 1985 or 1986.  The diagnoses 
included Axis I: Paranoid schizophrenia, chronic; prior 
history of alcohol abuse; Axis II: Personality disorder, nos.  
The estimated GAF score was 45, and the veteran was 
considered competent to handle his affairs.  

A July 1998 letter from Charles S. Burke, MD, a private 
physician, stated that he had been asked to provide further 
information regarding the veterans appeal for VA disability 
compensation benefits.  He related that he had evaluated the 
veteran on August 2 and on August 4, 1993; that his initial 
diagnosis was schizophreniform disorder; and that he had 
later changed his diagnosis to schizophrenia, chronic, 
undifferentiated.  He further stated that he had restarted 
[sic] antipsychotic medication and recommended that the 
family seek public-supported mental health care as the family 
stated that the veteran could not afford private care; and 
that he had provided records to VA to support the veterans 
appeal for service connection for that condition.  He further 
stated that the veterans family had requested that he review 
the information and offer his opinion concerning the time 
course of the veterans illness.  He indicated that he had 
read the medical records of the veterans hospitalization at 
the Naval Regional Medical Center, Camp Pendleton, in October 
1982; the medical records of the veterans hospitalization in 
the Alcohol Rehabilitation Services, Naval Hospital, Buford 
[sic], S.C., including the report of psychological consult; 
and a VA psychological evaluation of the veteran conducted in 
October 1993.  

Dr. Burke recounted the findings and diagnoses at the time of 
the veterans 1982 hospitalization, took issue with the 
diagnoses, noted the absence of psychological testing or a 
formal mental status examination, and offered the opinion 
that the evaluation was inadequate.  He further reviewed the 
hospital summary of the veterans admission and treatment in 
Alcohol Rehabilitation Services, Naval Hospital, Buford 
[sic], S.C., in the Fall of 1984, which showed that during 
that period the veteran had alcoholic blackouts and was 
drinking for effect and isolation.  He noted that the 
discharge summary showed that the veterans past medical 
history, family, review of systems, the physical, neurologic 
and indicated laboratory exams were essentially within normal 
limits; arguing that this was in direct contradiction to 
the psychological evaluation performed during that admission, 
[which stated that:] On mental status examination the 
veteran did not appear to be psychotic.  He noted the 
absence of information as to the veterans presenting 
difficulties or his past psychiatric treatment in 1982.  Dr. 
Burke took issue with the diagnosis of alcohol dependence, 
continuous, claiming that the DSM-III diagnostic criteria for 
alcohol dependence, continuous, were not met because the 
veteran did not demonstrate tolerance or withdrawal symptoms.  
He further reviewed the findings and opinions offered on 
psychological consult, noting that the consult had been made 
due to the veterans peculiar behavior pattern since 
admitted to ARS.  He called attention to the psychologists 
statement that the veteran presented a complicated 
psychological picture and that an underlying schizophrenic 
process appeared likely, and that further assessment would be 
needed to definitely diagnose such [condition].  It was 
further noted that there was no indication that psychological 
testing requested had ever been performed because there was 
no reference to it in the discharge summary.  

Dr. Burke further asserted that the special VA psychological 
evaluation conducted in October 1993 reported that the 
veteran was first placed on antipsychotic medications in 
August 1993; then alleged that this [was] the same month 
that the [veteran] was discharged from the service.  He 
expressed the opinion that within all medical likelihood 
the symptoms of schizophrenia were evident and documented 
during the time the [veteran] was in the service during his 
admission to the alcohol Rehabilitation Services at the Naval 
Hospital, Buford [sic], S.C. in the Fall of 1984, and that 
this documentation was ignored by the attending 
physician.  He concluded by outlining the action he would 
have taken in like circumstances, calling attention to his 
psychiatric specialty training while in the Army and his 
evaluation of numerous individuals for medical boards.  

A July 1998 letter to the veterans service organization 
representative from Katherine Williams, MD, a staff 
psychiatrist at Unison Center, stated that the veteran had 
been under her care at Unison Center for the past couple of 
years, and that his diagnoses included schizophrenia, 
paranoid type, chronic, and obsessivecompulsive disorder.  
She expressed the opinion that the veterans psychiatric 
difficulties began shortly prior to October 1982 when he was 
hospitalized after being in service for 14 months.  She 
asserted that he was again hospitalized in October 1994[sic], 
and that military medical records described symptoms of 
flatness of affect, schizoid tendencies, hypervigilance, and 
the veterans statement that I felt strange, like I didnt 
belong.  She alleged that apparently his symptoms 
during hospitalization included irritability and 
aggressiveness toward others.  She claimed that, in 
hindsight, it seemed clear that the veterans illness had 
begun and he probably also had symptoms of obsessive-
compulsive disorder.  She added that it was her professional 
opinion that the veterans schizophrenic illness began in the 
1980s when he was in military service, noting that he was 
then in his early 20s, the typical time when schizophrenia 
manifests itself.  She further alleged that his symptoms were 
masked with alcohol abuse, which probably made the diagnosis 
more difficult while he was in the military.  

In an August 1998 letter, the veterans mother summarized the 
evidence, offered her opinions as to the adequacy of his 
inservice treatment and evaluations, expressed her personal 
views as to medical matters, expressed agreement with the 
opinions of the physicians who had written at her request, 
and called attention to her attendance at classes and support 
groups for the mentally ill.  She asserted that she was 
absolutely certain that [the veterans] mental illness 
began in 1982 and the service failed to diagnose and treat 
him correctly.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the case of any 
veteran who served for ninety days or more during a period of 
war or after December 31, 1946, a chronic disease becoming 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 1991).  

Governing regulations provide that a chronic disease will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in § 3.309(a) will be 
considered chronic.  38 C.F.R. § 3.307(a) (1998).  The 
veteran must have served 90 days or more during a period of 
war or after December 31, 1946.  The requirement of 90 days 
service means active, continuous service within or extending 
into a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  38 C.F.R. 
§ 3.307(a)(1) (1998).  The following diseases may be granted 
service connection although not otherwise established as 
incurred in service if manifested to a compensable degree 
within the applicable time limits under § 3.307 
following service in a period of war or following peacetime 
service on or after January 1, 1947, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied: . . . 
Psychoses.  38 C.F.R. §3.309(a) (1998).  

The medical record in this case shows that no psychiatric 
condition other than a phase or life problem, obsessive-
compulsive personality traits with narcissistic features, a 
schizoid personality disorder, and alcohol dependence, 
continuous, was manifest during the veterans period of 
active service; that no other psychiatric disability was 
demonstrated or diagnosed during his period of active service 
or on service separation examination; and that a psychosis 
was not demonstrated or diagnosed during the one-year period 
following his separation from active service.  

The Board observes that a phase of life problem, a condition 
not attributable to a mental disorder which is the focus of 
attention or treatment, is not a psychiatric disability.  
Further, there is no competent medical evidence showing that 
the veteran currently suffers from a phase of life problem.  
Accordingly, service connection is not warranted for the 
phase of life problem shown briefly during active service and 
not subsequently.

Personality disorders, including obsessive-compulsive 
personality traits with narcissistic features and a schizoid 
personality disorder, are not diseases or injuries under 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c), Part 4, 4.9 
(1998).  Accordingly, service connection is not warranted for 
the personality disorders demonstrated and diagnosed during 
active service and again diagnosed by Dr. Williams in her 
letter of July 1998. 

Under the provisions of  38 U.S.C.A. § 105(a) (West 1991), an 
injury or disease incurred during active military, naval or 
air service will be deemed to have been incurred in the line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, on 
active duty or on authorized leave, unless such injury or 
disease was a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  Under the provisions of  
38 U.S.C.A. §§ 1110, 1131 (West 1991), compensation is 
warranted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty during active service, . . 
.but no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Further, governing regulations provide 
that direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a), as amended at  60 FR 27408, May 24, 1995.  
Further, the simple drinking of alcoholic beverage is not of 
itself willful misconduct.  The deliberate drinking of a 
known poisonous substance, or under conditions which would 
raise a presumption to that effect, will be considered 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(2), as amended at  60 FR 27408, 
May 24, 1995.  An injury or disease incurred during active 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; . . . .38 C.F.R. § 3.301(d) (1997).  
Accordingly, service connection is not warranted for the 
alcohol dependence, continuous, demonstrated and diagnosed 
during active service and again diagnosed on several 
occasions following service separation. 

The thrust of the veterans appeal is twofold: First, it is 
alleged that schizophrenia was manifest during active service 
or, failing that, that schizophrenia was manifest to a degree 
of 10 percent during the initial postservice year.  As to the 
first, the Board notes that schizophrenia was not 
demonstrated or diagnosed during active service.  While it is 
alleged by various lay persons, including the veterans 
parents, that schizophrenia was present but undiagnosed 
during active service, the Board notes that, as lay persons, 
the veterans parents are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown,  5 Vet. App. 
91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992).  The Board further notes that the veterans service 
medical records contained no diagnosis of schizophrenia; that 
a report of medical history prepared by the veteran at the 
time of service separation denied depression, excessive 
worry, or nervous trouble of any kind; and that his service 
separation examination showed that his psychiatric evaluation 
was normal.  Further, the record is silent for complaint, 
treatment, findings, or diagnosis of schizophrenia or other 
psychosis in the veteran from the time of service separation 
in August 1985 to August 1993, a period of eight years.  The 
record shows that the only evidence of psychosis alleged by 
the veterans mother during service was a look of fear 
when the veteran came home after completing recruit training.  
On VA psychological evaluation in October 1993, the veteran 
stated that he had been bigger than others in school and had 
always felt out-of-place; that he had no problems while 
in service except for alcohol; that he had begun drinking at 
age 16, increasing at age 21; and that he got into trouble 
for drinking while in service.  It was noted that the veteran 
had not yet suffered an acute schizophrenic break.  

Furthermore, during his personal hearing before the 
undersigned Member of the Board, the veteran testified that 
while in service in about 1982 or 1983, he saw a psychiatrist 
for complaints of feeling like he didnt belong; that he was 
subsequently treated for alcoholism in 1983 or 1984; that he 
acknowledged having racing thoughts and was told that such 
was normal; that he doesnt remember hearing voices at that 
time and was not placed on medication; that he waited roughly 
eight years before seeking help because he did not think he 
had a problem; that he had similar symptoms in service, 
although they had since become much worse; that he was 
hospitalized in service for alcoholism, and did not hear 
voices or feel persecuted at that time; and that, for the 
most part, the symptoms he now experiences are not the same 
as those he experienced during service.  

The record further shows that at the time the veteran applied 
for Social Security Administration disability benefits, he 
stated that the date of onset of his psychiatric disability 
was June 6, 1991; however, that agency determined that there 
was no evidence to support a finding of disability prior to 
August 2, 1993.  A report of VA psychiatric examination by a 
board certified examiner in March 1998 cited the veterans 
inservice hospitalizations, detoxification, and diagnosis of 
schizotypal personality disorder, while noting that the 
veteran was not seen for psychosis during service.  A second 
report of VA psychiatric examination by a board certified 
examiner in March 1998 concluded that the service medical 
records disclosed no evidence of neurosis or psychosis in the 
veteran during his period of active service.  To the 
contrary, the examiner found that such evidence disclosed a 
pattern of drinking which was to compensate for his tenuous 
personality structure, which was of a mixed type and included 
obsessive, schizoid, and schizotypal features in his 
personality.  He further found that the veterans symptoms 
were mostly vague and cleared up after completion of his 
alcohol rehabilitation; that there was no evidence of the 
criteria for a diagnosis of neurosis; and that the veteran 
himself indicated that subsequent to his release from the 
Beaufort Hospital, he went back to Camp Pendleton, served 
uneventfully and without medical attention for two more 
years, and reported at the time of service discharge that he 
was in good health.  That examiner further noted that, on 
interview, the veteran first dated the onset of symptoms to 
1993, then stated that it was four or five years before 
that (i.e., 1988-1989).  

The July 1998 letter from Charles S. Burke, MD, stated that 
he had reviewed the veterans medical records.  His statement 
that he restarted the veteran on antipsychotic 
medications in August 1993 is incorrect; the veteran had 
never previously been diagnosed with psychosis and had never 
previously been prescribed antipsychotics.  He asserted that 
the inservice diagnoses of obsessive compulsive personality 
traits or narcissistic personality traits were not supported 
by the information provided.  He further took issue with the 
diagnosis of alcohol dependence, continuous, asserting that 
the criteria for such diagnosis were not met because the 
veteran did not demonstrate tolerance or withdrawal symptoms.  
He neglected to mention the notation of the veterans history 
of injudicious drinking manifested by inability to achieve 
sobriety; repeated manifestations of alcoholism such as 
alcohol-related unauthorized absence, alcoholic blackouts, 
drinking for effect, and isolation; and manifesting the 
demeanor of one who is a chronic alcoholic, attempting to 
justify his behavior, and utilizing denial and alibis.  Dr. 
Burke further attempted to substitute his after-the-fact 
judgment for that of the psychiatric examiners who 
interviewed the veteran, observed his demeanor and behavior, 
and treated him for a period of 40 days during service, 
asserting that he would have reached different diagnostic 
conclusions.  He further asserted that the report of 
psychologic evaluation conducted in October 1984 was ignored 
by the treating physicians, and that the recommended 
psychological testing was not completed or not reported.  In 
either case, the Board notes that there is no evidence that 
psychological testing revealed any psychiatric diagnosis 
other than alcohol dependence, continuous, and such was the 
diagnosis at hospital discharge.  Dr. Burke further stated, 
again inaccurately, that the veteran was started on 
antipsychotic medications in August 1993, the same month 
the [he] was released from service (emphasis added).  The 
Board finds that the opinions of Dr. Burke are not entitled 
to the same weight accorded that of the physicians who 
observed, monitored, diagnosed and treated the veterans 
phase of life problems, personality disorders, and alcoholism 
for a period of 40 days during active service.

The July 1998 letter from Dr. Williams to the veterans 
service organization asserts that the veterans psychiatric 
difficulties began shortly prior to October 1982; that on 
hospitalization in October 1984, his symptoms included 
flatness of affect, schizoid tendencies, hypervigilance, 
irritability and aggressiveness; and that, while the veteran 
was not diagnosed with schizophrenia, in hindsight, it seems 
clear that the veterans illness had begun and that such 
illness was schizophrenia and probably also symptoms of 
obsessive-compulsive disorder (emphasis added).  The Board 
notes that Dr. Williams assertion that the veterans 
psychiatric difficulties began shortly before October 1982 is 
without substantiation except as it applies to his diagnosed 
phase of life problem and personality disorders.  Further, 
the summary of his 1982 hospitalization does not show that 
symptoms of irritability or aggressiveness were present 
during that hospitalization or during the subsequent 
hospitalization.  Again, the Board notes that Dr. Williams 
attempts to substitute her after-the-fact judgment for that 
of the psychiatric examiners who interviewed the veteran, 
observed his demeanor and behavior, and treated him during 
service for a period of five days and subsequently for a 
period of 40 days during service, asserting that she would 
have reached different diagnostic conclusions.  The Board 
finds that the opinions of Dr. Williams are not entitled to 
the same weight accorded that of the attending physicians who 
diagnosed and treated the veterans phase of life problems, 
personality disorders, and alcoholism during active service.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that an 
acquired psychiatric disability, including schizophrenia, was 
manifest during active service.  

The appellant contends, in the alternative, that a psychosis, 
specifically schizophrenia, was manifested during the initial 
postservice year, and that he is entitled to service 
connection for that disability on a presumptive basis.  
However, his service medical records show that on service 
separation examination in August 1985, he reported no 
psychiatric symptoms and that his psychiatric evaluation was 
normal.  Further, there is no objective clinical evidence 
establishing the presence of schizophrenia during the period 
from service separation until August 1993, a period of eight 
years.  Instead, the medical evidence of record establishes 
that schizophrenia was initially demonstrated and diagnosed 
on August 7, 1993, following an intake evaluation at Ruth S. 
Ide Mental Health Center (now operating as Unison Center).  
While Dr. Burke has alleged that he diagnosed schizophrenia 
earlier in August 1993, his medical records as provided to 
the VA and the Social Security Administration show no 
diagnosis other than a schizophreniform disorder.  
Further, the veteran was first treated with antipsychotic 
medications (Loxitane and Cogentin) in August 1983, not 
restarted on antipsychotics as alleged by Dr. Burke.  In 
addition, Dr. Burkes statement that the veteran was first 
placed on medication in August 1993, followed by the 
assertion that this [was] the same month that [the veteran] 
was discharged from the service, is in error and calls into 
question his conclusions.

The veterans initial claim for VA disability compensation 
benefits, received in August 1993, made no mention of his 
treatment for a phase of life problem, personality disorder, 
or alcoholism, but erroneously stated that he was treated for 
mental illness while in service in 1983.  That same document 
showed no treatment for schizophrenia, psychosis, or other 
psychiatric disability between service separation and his 
initial visit with Dr. Burke on August 2, 1993.  Dr. Burkes 
August 1993 report that the veteran had been hearing voices 
for eight years is shown to have been based on assertions by 
the veterans parents rather than the veteran.  However, the 
Board notes that during an interview at the Ruth S. Ide 
Mental Health Center, the veteran claimed that auditory 
hallucinations involving a womans voice had begun when he 
was 21 years old.  On VA psychiatric examination in October 
1993, the veteran reported employment doing manual labor 
since service, that he had quit drinking two years 
previously, and that he had been unemployed since 1991.  On 
VA psychological evaluation and testing in October 1993, the 
veteran indicated that he was employed loading trucks for 
three and one-half years and done other work, but was 
currently unemployed.  

A letter from the veterans mother, accompanying his 
Substantive Appeal, asserted, inter alia, that the veteran 
worked for a few years before hearing voices made him lose 
his job.  However, at his personal hearing held before the 
undersigned member of the Board, the veteran testified that 
his first job after service was at a store, where he worked 
for over one year; that he next worked at a gas station for 
one year; and that he then took a job on the docks loading 
trucks for three and one-half years, but quit when they 
wouldnt hire him on a full-time basis.  There was no mention 
of hearing voices in connection with his discontinuing work.  
The veteran further testified that he waited roughly eight 
years after service before seeking help because he did not 
think he had a problem; that he had similar symptoms in 
service, although they had since become much worse; that he 
was hospitalized in service for alcoholism, and did not hear 
voices or feel persecuted at that time; and that, for the 
most part, the symptoms he now experiences are not the same 
as those he experienced during service.  

The veterans sister testified, in pertinent part, that she 
was living at home when the veteran returned from service; 
that she never personally witnessed the bizarre behavior 
related by her parents; that she noticed no abnormal 
behaviors in the veteran until he started drinking again, but 
cant remember the date he resumed drinking; that she thought 
the veteran needed help because of the stories her parents 
told her; that sometime after she got her own house in 
November 1985, her dad gave her his shotgun and the veterans 
military knife; and that she had no idea of the time frame 
involved in these events.  She again stated that she had not 
personally witnessed any strange behaviors by the veteran, 
except for knowing of his belief that her house and the 
phones were bugged, but noted that the veteran once told her 
that he heard voices while driving his truck and called the 
dispatcher, but was told no one had called.  

The Board notes that, while the veterans father testified 
that the veteran was kind of quiet and glad to be home after 
returning from service and that he began talking about the 
FBI, commies, and not answering the phone after about three 
months,
the veterans father was unable to remember the year that the 
veteran was released from service until prompted. 

Although the veterans mother testified, inter alia, that 
after service discharge, he stayed up all night and thought 
the FBI was bugging the telephones; that he sometimes had a 
blank stare on his face; that he placed his hands on her 
throat, frightening her and causing her to sleep with the 
bedroom door locked; that this behavior continued for eight 
years; and that his sister persuaded him to see Dr. Burke in 
1993; she further testified that she never wrote VA about the 
veteran, but called them, and now cant remember the date or 
year when she called VA about the veteran; and that she made 
an appointment for the veteran, but cant remember that year 
either.  The Board finds that the lapses of memory of the 
veterans parents and the various approximations as to the 
date of onset of his psychosis call into question the 
accuracy of their recollections.  

Medical records obtained from the Social Security 
Administration (SSA) show that, while the veteran had given a 
date of onset of disability as June 6, 1991, there was no 
medical evidence to support a finding of disability prior to 
August 2, 1993.  Information provided by the veteran included 
his statements that following service separation, he worked 
as a stock boy in a retail store from October 1985 to March 
1987; as a gas station attendant from June 1987 to August 
1988; and as a [loading] dock worker at a trucking company 
from December 1988 to June 1991.  A report based upon a 
telephone interview with the veterans mother, signed by both 
parents and dated in September 1993, asserted that the 
veteran was formally diagnosed with schizophrenia about one 
month previously, but indicated that his father had noticed a 
different behavior in the veteran when he got out of service, 
including lack of interest in working or getting a car, not 
cleaning up after himself, and lack of ambition.  It was 
asserted that the veteran subsequently began drinking, that 
he then claimed that the FBI was after him; that he was being 
accused of stealing at work; that his foreman gave him harder 
jobs; that union members were picking on him; and that the 
veteran had lost two jobs and had not worked for many years.  

A psychiatric evaluation from Sonja Stahl Pinsky, a private 
psychiatrist, dated in January 1994, did not link or relate 
the veterans psychiatric disability to his period of active 
service or the initial postservice year.

A March 1998 report of VA psychiatric examination and review 
of the veterans complete medical records stated that, 
according to the veterans mother, he became paranoid and 
delusional in 1986, but refused to see a psychiatrist.  Based 
arrarently upon the mothers assertions, the examiner 
indicated that the veteran started to have psychosis in 1986, 
more or less one year before [sic] he was discharged from 
service.  Based upon her other testimony and written 
assertions, the Board construes that to mean that the 
veterans mother asserted that he began to have psychosis in 
1986, more or less one year after service separation.  

Another report of VA psychiatric examination and review of 
the veterans complete medical records, also conducted in 
March 1998, showed that after the veteran returned home, he 
did not go to work for at least four months and stayed home 
with his parents; that the parents have testified that the 
veteran was presenting symptoms consistent with a diagnosis 
of schizophrenia; that the family tried to include these 
behaviors chronologically between 1985 and 1986, but were not 
certain of the dates; that the veteran stated that he didnt 
have any problems until he started drinking almost a year 
after he was released from service; and that there was 
inconsistent recollection from the family and the veteran as 
to when he resumed drinking.  It was further noted that the 
veterans sister, who was in the house with the veteran the 
first few months of his return from service said that she 
didnt notice anything herself; that she left home in 
November 1985; that she subsequently got messages from the 
parents that they were scared because he was choking them and 
causing them to lock their bedroom door; and that 
schizophrenia with delusions, persecutory ideation, ideas of 
reference and auditory hallucinations was first diagnosed in 
1993.  As to the duration of homicidal thoughts regarding his 
parents, the veteran was very vague and inconsistent, finally 
stating that it was 1993.  He then said that it was four or 
five years before that but claimed that he did not tell the 
doctors.  However, the examiner noted, the veteran did tell 
the doctor who examined him in 1993.  

With respect to the issue of whether the veterans existing 
mental illness could be traced back to the year following 
service, the examiner noted that there was inconsistent 
information and data, calling attention to the assertions of 
the veterans parents, while observing that neither the 
veteran nor his sister were able to confirm symptoms during 
the initial postservice year.  He further pointed out that 
none of the psychiatrists who had seen the veteran in 1993 
were able to substantiate the presence of schizophrenia 
immediately after service, but were closer to the 1993 time.  
He noted that the parents made a good case in saying that the 
veteran was in denial is sufficient reason for relying upon 
what the parents say than what the veteran says.  He further 
noted that the records from the Social Security 
Administration were also unable to pinpoint the 
symptomatology to the years 1985 or 1986.  The Board finds 
that the veterans parents lack the requisite qualifications 
to determine whether the veteran was in denial, as 
alleged, and that there is no evidence that the veterans 
sister, who was unable to date the onset of symptoms during 
the initial post service year, was other than a competent 
witness.

The July 1998 letter from Dr. Burke did not assert that a 
psychiatric disability, including schizophrenia, was 
demonstrated or diagnosed by objective clinical findings 
during the initial postservice year.  The July 1998 letter 
from Dr. Williams 
did not assert that a psychiatric disability, including 
schizophrenia, was demonstrated or diagnosed by objective 
clinical findings during the initial postservice year.  

The Boards review of the record shows that the veteran has 
testified that his first job after service was at a store, 
where he worked for over one year; that he next worked at a 
gas station for one year; and that he then took a job on the 
docks loading trucks for three and one-half years, but quit 
when they wouldnt hire him on a full-time basis.  The 
veteran made no mention of hearing voices in connection with 
his discontinuing work.  The Board finds no evidence in this 
history, which is undisputed, that would indicate the 
presence of a disabling psychosis during the initial 
postservice year, and is not persuaded that the veteran would 
have been able to retain his more than two years of initial 
employment at a store and at a gas station in the presence of 
disabling psychotic manifestations.  The veteran further 
informed the Social Security Administration that the date of 
onset of his psychiatric disability was June 6, 1991; 
however, that agency determined that there was no medical 
evidence to support a finding of disability prior to August 
2, 1993.  

The veterans mother has claimed, without substantiation, 
that he worked for a few years before hearing voices made him 
lose his job.  Doctor Burkes assertion that the veteran had 
been hearing voices for eight years was specifically 
attributed to assertions by the veterans parents, rather 
than to any medical evidence or statement by the veteran.  
The Board finds that auditory hallucinations are not a 
symptom which would lend itself to observation and 
confirmation by a lay person.  Further, while there is 
general agreement that the veteran did not begin to manifest 
postservice psychotic symptomatology prior to resuming the 
consumption of alcohol, there is disagreement as to when that 
alcohol consumption resumed.  The veteran has alleged that he 
did not have any problems until he started drinking almost a 
year after he was released from service, and has also stated 
that after treatment for alcoholism in service (September to 
November 1984), he remained sober for two years.  The 
veterans sister, the most credible of the witnesses at the 
veterans hearing, testified that she was living at home from 
August to November 1985, never witnessed the bizarre behavior 
related by her parents, and could not remember the date he 
resumed drinking.  The Board questions that the veterans 
mother would have been successful in making an appointment 
for the veteran at a VA medical facility, and notes her 
several specific statements that she was unable to do so.  
Further, as lay persons, the veterans parents are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992) (Well-groundedness of 
claims for service connection).  If the testimony of the 
veterans parents as to the onset of the veterans 
schizophrenia is incompetent and thus insufficient to meet 
the relatively low threshold of well-groundedness, it is 
clearly not probative of the issue of the date of onset of 
his schizophrenia.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990);  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Reports of psychiatric examination of the veteran by Sonja 
Stahl Pinsky, a private psychiatrist; reports of VA 
examination and opinions as whether schizophrenia was present 
in service or within the initial postservice year; and 
opinions contained in letters from Dr. Burke and from Dr. 
Williams fail to identify or demonstrate the presence of 
active psychotic manifestations in the veteran during the 
initial postservice year.  To the contrary, the veterans 
gainful employment from 1985 to 1991, a factual matter not 
touched upon by the veterans private physicians, militates 
against such a conclusion.  Based upon the foregoing, the 
Board finds that there is no competent evidence establishing 
the presence of psychosis to a compensable degree during the 
initial postservice year.  

The Board finds, based upon its review of the entire record 
in this case, that an acquired psychiatric disability , 
including schizophrenia, was not manifest during active 
service or within the initial postservice year.  Accordingly, 
service connection for schizophrenia on a direct or 
presumptive basis is not warranted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
including schizophrenia, is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
